Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 12, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146440(120)                                                                                             Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices


  INTERNATIONAL BUSINESS MACHINES
  CORPORATION,
           Plaintiff-Appellant,
                                                                   SC: 146440
  v                                                                COA: 306618
                                                                   Court of Claims: 11-000033-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellee.
  ______________________________/

         On order of the Chief Justice, the motion of Multistate Tax Commission for leave
  to file an amicus curiae brief in support of defendant-appellee is GRANTED. The
  amicus brief submitted on November 5, 2013, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               November 12, 2013
                                                                              Clerk